                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

JAMES SHAYLER                        CASE NO.
                                     2:21−cv−02793−DSF−JDE
            Plaintiff(s),
     v.                              Order to Show Cause re
OVC PROPERTIES LLC, et al.           Dismissal for Lack of
                                     Prosecution
           Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before 7/30/2021. Failure to file a default
  judgment motion by that date may result in sanctions, including dismissal for
  failure to prosecute.

    IT IS SO ORDERED.

Date: June 30, 2021                       /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
